Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-11 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are partially persuasive. The amendments fix some but not all of the 112 rejections of record. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered. Applicant’s arguments are directed toward the amended claim language and are therefore addressed below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the wire wound a portion of outer surface” is grammatically incorrect. The examiner suggests, for example, the following limitation: “wherein the wire winds around a portion of an outer surface…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the sealing member comprises a material that is melted when a temperature in the nuclear reactor rises to a designated temperature or more” which renders the claim indefinite. It is unclear as it appears to contradict claim 1 which recites “wherein the sealing member is melted by the heat supplied by the wire wound around the storage container.” As such, it is unclear whether the sealing member is melted as a result of the nuclear reactor temperature or as a result of the heat supplied by the wire. 
Any claim that is not specifically rejected above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Glazer et al. US 4073681.
Regarding claim 1, Taulier discloses a secondary shutdown system (16) for shutting down a nuclear reactor (col 3 ln 48-50), the secondary shutdown system (Fig. 1) comprising: a guide pipe (34) located inside the nuclear reactor (12 and col 3 ln 50-62); a storage container (18) communicating with the guide pipe (see Fig. 1) and storing a neutron absorber (30) therein; a sealing member (26) provided in the storage container (see Fig. 1) and configured to 
Taulier does not disclose a wire or a cylinder. 
Glazer teaches a nuclear reactor shutdown system (Fig. 2/5) comprising a wire (17) configured to supply heat to a sealing member (16), a cylinder (163) surrounding the wire (see Fig. 5; col 4 ln 37-39), wherein the sealing member is severed by the heat supplied by the wire wound around the storage container to open the outlet and move the neutron absorber to a guide pipe (col 4-5 ln 60-5; col 1 ln 59-64), wherein the wire is located between the cylinder and the storage container (col 4 ln 37-39; Fig. 5,2: a portion of wire 17 extends between 163 in Fig. 5 and 117/119 in Fig. 2)
Accordingly, the container and sealing member of Taulier as modified by the wire wound a portion of outer surface of a container (Fig. 2: the wire 17 is around a portion of 117,119) of Glazer would have produced a wire wound a portion of outer surface of a container in which the sealing member is located. A skilled artisan would recognize that to combine the wire of Glazer with the melting seal of Taulier, the wire should be arranged around the outer surface of the container in which the sealing member is located, such that the sealing member can be melted. 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the secondary shutdown system of Taulier with the cylinder-
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein the storage container (18) is located over the guide pipe (34 is located at the bottom of 18) and communicates with the guide pipe (see Fig. 1b), wherein the neutron absorber is moved to the guide pipe due to gravity when the sealing member is melted (see Fig. 1a and col 4 ln 25-31; the neutron absorber falls to the bottom 34 when the sealing is melted, i.e., due to gravity) and the storage container is opened (the neutron absorber falls to the bottom and therefore the storage container is opened). 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein the sealing member comprises a material that melts when a temperature in the nuclear reactor rises to a designated temperature or more (col 5 ln 12-15) to open the storage container and move the neutron absorber to the guide pipe (col 4 ln 25-31 & col 5 ln 12-15). 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein one or more of the neutron absorbers (30) having a ball shape (see Fig 2/3) are stored in the storage container (18), wherein the one or more neutron absorbers are connected to one another through a recovery line (24).
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein the storage container and the guide pipe are integrally formed with each other (see Fig. 1b). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Glazer et al. US 4073681 and further in view of Giordano et al. US 4019954.
Regarding claims 7 and 8, the above-described combination teaches all the elements of the parent claim. Taulier a recovery line (24) but does not disclose a recovery line ring.
Giordano teaches a safety device for a nuclear reactor (see title) wherein a recovery line ring (25a/b) having a loop shape (see Fig. 3) is formed on a side of the recovery line (links 24 form a line of absorber elements 18) and wherein the storage container comprises a body portion (26) and a lid portion (20) detachably coupled to the body portion (see Fig. 2/3), wherein a coupling portion to which the recovery line ring is coupled is provided inside the lid portion (25a is coupled to 20). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Taulier system with the recovery line ring and detachable lid of Giordano for the predictable advantage enabling insertion and removal of the string of absorber elements from the core.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Glazer et al. US 4073681 and further in view of Park et al. US 20180277262.
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Taulier is silent with respect to an elastic body. 
Park, however, teaches a secondary shutdown system (see title, Fig. 13) comprising an elastic body (760) is provided on a side of a storage container (760 is on the top and right and left side of unlabeled container), wherein the elastic body is pressed by the neutron absorber (731), when the outlet of the storage container is closed by the sealing member (spring 760 is connected on the top of 731 and therefore would be pressed when the storage container is closed through 740 and the neutron absorber is moved up). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Taulier system with the elastic body of Park for the predictable advantage of pushing and dropping the neutron absorber after the storage container is opened ([0023], [0071]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Glazer et al. US 4073681 and further in view of Conway et al. US Pub 20130287157.  
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. In this combination, Glazer teaches a wire (17) passes through a side of a container of the nuclear reactor (29) and extends into the nuclear reactor (see Fig. 1) but does not explicitly teach a heated sealing member. 
Conway, however, teaches a nuclear reactor (Fig. 4) wherein electrical wires (50) pass through a side of a container (44, 48) of the nuclear reactor (12) and extends into the nuclear reactor ([0032]); wherein a heated sealing portion (72) for maintaining a pressure boundary inside the nuclear reactor is provided at the side of the container through which the hot wire passes ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Taulier-Glazer shutdown system with the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646